1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MISTY LYNN HARRIS,                              )   Case No.: 1:19-cv-0515 - JLT
                                                     )
12                  Plaintiff,                       )   ORDER REMANDING THE MATTER
                                                     )   PURSUANT TO SENTENCE FOUR OF 42 U.S.C.
13          v.                                       )   § 405(g)
                                                     )
14   ANDREW SAUL,                                    )   ORDER DIRECTING ENTRY OF JUDGMENT IN
     Commissioner of Social Security,                )   FAVOR OF PLAINTIFF MISTY LYNN HARRIS
15                                                   )   AGAINST DEFENDANT, ANDREW SAUL,
                    Defendant.                       )   COMMISSIONER OF SOCIAL SECURITY
16                                                   )

17          On January 30, 2020, Misty Lynn Harris and Andrew Saul, Commissioner of Social Security
18   stipulated to a voluntary remand of Plaintiff’s Social Security appeal, pursuant to sentence four of 42
19   U.S.C. § 405(g). (Doc. 20 at 2) The parties stipulate that an administrative law judge shall “ reevaluate
20   claimant’s residual functional capacity,” and “take any further action deemed necessary to develop the
21   record and issue a new decision.” (Id.) Thus, the Court ORDERS:
22          1.      The matter is REMANDED for further administrative proceedings under sentence four
23                  of 42 U.S.C. § 405(g); and
24          2.      The Clerk of Court is DIRECTED to enter judgment in favor of Plaintiff Misty Lynn
25                  Harris, and against Defendant, Andrew Saul, Commissioner of Social Security.
26
27   IT IS SO ORDERED.
28      Dated:     January 30, 2020                            /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
